Winslow, J.
Following the rule laid down in Independence Creamery Co. v. Lockway, ante, p. 148, this appeal must be dismissed, because the certificate of the trial judge fails to state all of the facts necessary to determine the questions submitted. It was said in that case, referring to the provisions of ch. 215, Laws of 1895: “ It is clearly the legislative intent that the trial judge, in case of an appeal under *310this act, shall clearly state each question, so that the appellate court may understand it, without reference to the record; that, in stating each proposition of law upon which a decision is desired, a clear and brief statement of all the facts in the case should be made upon which such question depends, so that the court will not have to go outside of such statement at all in order to determine the real point involved, and that a failure to do so constitutes a jurisdictional defect.” The case turned upon the question whether the payment of the check by the plaintiff was voluntarily made. Neither the verdict nor the other parts of the certificate throw any light upon this question, and we cannot go to the bill of exceptions to determine it. As this fact is vitally essential in order to answer either of the three questions submitted, it necessarily follows that they cannot be answered, and that the appeal must be dismissed.
By the Court.— Appeal dismissed.